Citation Nr: 0623458	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-32 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Justin Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1944. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 

The Board notes the veteran requested a BVA hearing at his 
local RO on his August 2004 Form 9.  However, the veteran 
withdrew his request for a hearing in February 2006.  As 
such, the veteran's request for a BVA hearing at his local RO 
is considered withdrawn.  See 38 C.F.R. § 20.702(e), 
20.704(e) (2005). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran demonstrated Level VI hearing in the right 
ear, and Level VII hearing in the left ear.


CONCLUSION OF LAW

The criteria for a 30 percent rating for bilateral hearing 
loss beginning June 10, 2002 have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 
6100, and Tables VI, VII (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information as well as any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the veteran was provided with a VCAA 
notification letter in July 2002, prior to the initial 
unfavorable AOJ decision issued in November 2002.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
informed the veteran of the evidence necessary to establish 
entitlement to his claim.  The July 2002 letter further 
advised the veteran of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Finally, a September 2004 letter asked 
the veteran to submit any evidence in his possession that 
pertained to his claim.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his claim in the VCAA notice letter of July 2002, but the 
letter did not provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, the Board herein grants an 
increased rating, to 30 percent, for the veteran's bilateral 
hearing loss and, when the case returns to the AOJ, there 
will be ample opportunity to provide the veteran with notice 
pertinent to the effective date of such evaluation.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the VA's duty to assist, the Board observes 
that service medical records, private medical records, VA 
treatment records, a November 2001 VA examination report, an 
October 2003 VA examination report, and a November 2003 VA 
examination report were reviewed by both the RO and the Board 
in connection with adjudication of the veteran's claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  Moreover, the veteran was provided 
with VA examinations in November 2002, October 2003, and 
November 2003 in order to adjudicate his increased rating 
claim.  In addition, the veteran was scheduled for a VA 
examination in connection with this matter.  However, the 
veteran's wife informed the RO that the veteran would be 
unable to attend the scheduled examination, or any future 
examination, because the veteran is terminally ill.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claim 
without further examination.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can be practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from Level I, for essentially normal 
activity, through Level XI, for profound deafness.  38 C.F.R. 
§ 4.85(h), Table VI.  In order to establish entitlement to a 
compensable rating for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage 
of speech discrimination loss and average pure tone decibel 
loss are met.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests.  These results are then 
charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.

The veteran's bilateral hearing loss has been assigned a 
noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005), effective April 1, 1946.  The 
veteran contends that his hearing disability is worse in 
severity than the assigned rating.  As such, he claims that 
he is entitled to a compensable rating for bilateral hearing 
loss. 

A June 2002 private audiological evaluation resulted in a 
diagnosis of severe bilateral sensorineural hearing loss.  At 
such evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
70
75
85
LEFT
55
65
70
75
90

Pure tone thresholds averaged 75 in the left ear and 73.75 in 
the right ear.  Speech audiometry revealed speech recognition 
ability of 68 percent in the right ear and of 64 percent in 
the left ear.  These audiometry test results equate to Level 
VI hearing in the right ear and Level VII hearing in the left 
ear, using Table VI. 38 C.F.R. § 4.85.  Applying the 
percentage ratings for hearing impairment found in Table VII, 
Level VI hearing in the right ear and Level VII hearing in 
the left ear results in a 30 percent disability rating.  
38 C.F.R. § 4.85. 

In November 2002, the veteran was provided with an 
audiological examination by a VA examiner.  However, the VA 
examiner noted that pure tone testing in the right and left 
ear was unreliable and the veteran's interest consistency was 
poor.  She further noted that the veteran had poorer than 
expected speech recognition scores using the Maryland CNC 
Wordlist.  As such, the examiner stated that the veteran's 
test results were unreliable and that she could not make 
statements regarding the veteran's hearing loss.  

Additionally, the veteran was provided with VA audiology 
examinations in October 2003 and November 2003.  However, the 
examiner reported that no statement could be made because no 
consistent and reliable test results were obtained during 
either of the examinations. 

The Board notes that in August 2004, a private physician 
performed an audiological examination on the veteran.  
However, the examination results were submitted without 
interpretation.  In addition, no word recognition score was 
provided.  

The Board finds the November 2002, October 2003, and November 
2003 VA audiological examination reports, and the August 2004 
audiological examination provide an inadequate basis to 
evaluate the veteran's claim.  The November 2002, October 
2003, and November 2003 VA audiological examination reports 
all fail to provide any objective data or provide any results 
from the examination of the veteran.  The August 2004 
examination results provided an incomplete assessment of the 
veteran's hearing because they did not include any 
information regarding the veteran's speech recognition 
ability.  As such, the Board finds these examinations to be 
inadequate for rating purposes.

As a result, the Board finds that the veteran is entitled to 
a 30 percent evaluation for service-connected bilateral 
hearing loss based on the June 2002 audiological examination. 

The Board thus concludes that the evidence supports a 30 
percent disability evaluation for the veteran's bilateral 
hearing loss disability.  In reaching this decision, the 
Board also finds that the preponderance of the evidence is 
against a disability evaluation in excess of 30 percent.  The 
Board emphasizes that "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered." Lendenmann, supra.  
Here, the mechanical application clearly establishes a 30 
percent disability evaluation.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2005).  In this case, the veteran 
has not indicated that he missed time from work or has been 
hospitalized due to his hearing loss.  Rather, the medical 
evidence shows that the objective manifestations of the 
veteran's hearing loss are consistent with those contemplated 
by the scheduler criteria.  Therefore, referral of this case 
for extra-schedular consideration is not in order at this 
time. 





ORDER

A 30 percent rating for bilateral hearing loss, and no 
higher, is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


